Citation Nr: 1749556	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-31 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability manifested by high cholesterol.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an eye disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cervical spine (neck) disorder.

4.  Entitlement to a rating in excess of 10 percent prior to March 25, 2014, for instability of the left knee.

5.  Entitlement to a rating in excess of 10 percent prior to March 25, 2014, for left knee meniscectomy with traumatic arthritis.

6.  Entitlement to a rating in excess of 30 percent from May 1, 2015, for left knee arthroplasty.

7.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a compensable rating for hearing loss.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran is unrepresented in this appeal.

In August 2016 the Veteran indicated that he no longer desired a Board hearing on these matters.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The reopened claim of entitlement to service connection for eye disability, as well as the claims of entitlement to entitlement to service connection for a disability manifested by high cholesterol, increased ratings for left knee disability, entitlement to a rating in excess of 30 percent for PTSD, entitlement to a compensable rating for hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1976 RO decision denied the Veteran's claims of entitlement to service connection for an eye disorder and neck disorder.  The Veteran did not appeal or submit new and material evidence within one year.

2.  Evidence received subsequent to the October 1976 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for an eye disorder.

3.  Evidence received subsequent to the October 1976 RO decision does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a neck disorder.


CONCLUSIONS OF LAW

1.  The October 1976 rating decision that denied the Veteran's claims of entitlement to service connection for an eye disorder and neck disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for an eye disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received to reopen the claim of service connection for a cervical spine (neck) disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letters dated in March 2010, October 2010, July 2011, and August 2011.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA and private medical records.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

New and Material

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

Eye and cervical spine (neck)

In an October 1976 rating decision [VBMS, 10/28/76, labeled as correspondence], the RO, in pertinent part, denied service connection for an eye condition and neck pain.  The Veteran did not appeal the October 1976 decision (concerning the eye and neck claims) nor submit new and material evidence within one year.  The October 1976 rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The October 1976 RO denial of the Veteran's eye and neck claims was based, in part, on the lack of any current eye or neck disability.

As for the eye condition claim, the Board notes that in a January 2010 VA ophthalmology record [VBMS 3/4/2010, pages 31-32] the Veteran was diagnosed with posterior vitreous detachment of the right eye.  Based on this diagnosis, and based on the Veteran's July 1972 STR [VBMS 7/18/2014, page 37] which noted a complaint of a fragment in the Veteran's right eye, the Board finds that new and material evidence has been submitted.  The current eye disorder diagnosis relates to an unestablished fact (current disability) necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  On this basis, the Board finds that new and material evidence has been received to reopen the eye disorder claim.

As for the neck condition, while the Veteran has submitted private rheumatology records such as those dated in January 2012 [VBMS, 2/12/2017], those records have not indicated that there was any neck or cervical spine abnormality upon examination.  The Board observes, however, that VA records such as a June 2017 "Problem list" indicate that the Veteran has been diagnosed with cervical spondylosis, and such a diagnosis is reflected in a March 2015 VA orthopedic record.  [VBMS, 5/7/15, pages 13-14]   The current cervical spine diagnosis relates to an unestablished fact (current disability) necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  On this basis, the Board finds that new and material evidence has been received to reopen the cervical spine disorder claim.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for cervical spine (neck) disability, the appeal to this extent, is granted.

As new and material evidence has been received to reopen the claim of entitlement to service connection for eye disability, the appeal to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the eye and neck disorder claims, whether the Veteran has such disability that is related to service requires further medical development.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination that addresses the medical matters raised by those issues.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issues of entitlement to increased ratings for left knee disability and PTSD, the Board notes that significant evidence pertaining to those issues has been associated with the claims file (including comprehensive January 2017 and February 2017 VA examinations) since the last AOJ adjudication.  Therefore, the Board finds that those matters must be remanded in order for the AOJ to review the new evidence in addition to the evidence already associated with the claims file.  38 C.F.R. §§ 19.37(b), 20.1304(a) (2016).

As for the issue of entitlement to service connection for a disability manifested by high cholesterol, the Board finds that the record does not contain sufficient competent medical evidence to decide the claim.  In this regard, the Board notes that the file contains medical evidence, including a March 2011 VA laboratory record [VBMS, 11/15/2011, page 2], which demonstrates a finding of high cholesterol.  Further, the Veteran appeared to have an elevated cholesterol reading (241) on his October 1975 service separation examination.  As it appears that the question of whether the Veteran has a disability manifested by high cholesterol has not been addressed by any competent medical opinion of record, the Board finds that the Veteran should be afforded an examination to address the Veteran's contentions raised by this issue.

As for the issue of entitlement to a compensable rating for hearing loss, it appears that the Veteran has not undergone a VA audio examination since 2010, and the Board finds that current findings related to the Veteran's hearing loss would be useful prior to adjudication by the Board.  

As the issues on remand impact the issue of entitlement to a TDIU, the Board will defer adjudication of that issue pending review by the AOJ.

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after June 22, 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  The Veteran should be scheduled for a VA eye examination.  The claims file must be made available to the examiner.  With respect to any eye disability that may be present, the physician should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that any current eye disorder had its onset in service or is etiologically related to his active service.

The examiner should specifically address the July 10, 1972 STR wherein the Veteran complained of right eye difficulties following a fragment injury.  

A rationale for the requested opinion shall be provided.  

4.  The Veteran should be scheduled for a VA spine examination.  The claims file must be made available to the examiner.  With respect to any cervical spine eye disability that may be present, the physician should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that any current cervical spine disorder had its onset in service or is etiologically related to his active service.

A rationale for the requested opinion shall be provided.  

5.  The Veteran should be afforded the appropriate examination to determine whether he has a disability manifested by high cholesterol.  The entire claims file must be made available to and be reviewed by the examiner.  The examiner is asked to state whether the Veteran has a disability manifested by high cholesterol.  With respect to any disability that the examiner determines is manifested by high cholesterol, the examiner should state whether it is at least as likely as not (a 50 percent or greater likelihood) that any such disorder had its onset in service or is etiologically related to his active service.

The examiner should specifically address the significance, if any, of the Veteran's cholesterol reading of 241 noted on his October 1975 service separation examination.

A rationale for the requested opinion shall be provided.  

6.  The Veteran should be afforded the appropriate examination to determine the severity of the service-connected hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative (if any).  After the Veteran and his representative (if any) have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


